DETAILED ACTION
	The Information Disclosure Statements filed on December 21, 2020 and February 17, 2022 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buzdum (US 9,156,623).
Buzdum discloses an apparatus for distributing tie plates alongside rails of a railroad track comprised of a system of conveyor belts for the separation and singulation of the plates. The orientation system, shown in figure 5, is positioned beneath a transfer chute 50  and a distribution system of first and second conveyors 80, 82, for distributing the oriented tie plates exiting the orientation system along the rails. The distribution system comprising outfeed belts for depositing tie plates to the left or right of the rails of a railroad track as shown in figures 1-3. The system is further comprised of a pre-load staging hopper 20 and an infeed chute 30 positioned beneath the hopper. The inclined conveyor 50 feeds single ties to the orientation system where the ties are visually scanned by an orientation sensor and moved into the proper orientation and then distributed to inclined distribution conveyors 80, 82, to then be delivered to a respective right or left side of the track. 
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is allowed as the claim recited the combination of the singulation and orientation system utilizing a bi-directional belt positioned at an upper end of the inclined belts and a transfer chute. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 9, 2022